Exhibit 10.2

 

FORM AWARD AGREEMENT FOR 2012 LONG TERM INCENTIVE PROGRAM AWARD — CASH (EVP)

 

Dynegy Inc.

1000 Louisiana Street, Suite 5800

Houston, Texas 77002

Phone 713.507.6400

www.dynegy.com

 

[g23611kgi001.jpg]

 

January 5, 2012

 

 

 

[EVP EMPLOYEE NAME]

Via Hand Delivery

Dynegy Inc.

1000 Louisiana Street, Suite 5800

Houston, TX  77002

 

Re:  2012 Long Term Incentive Program Award — Cash

 

Dear [EVP EMPLOYEE NAME]:

 

Certain subsidiaries of Dynegy Inc. (“DI”) are involved with an ongoing
financial restructuring program.  In connection with this program, Dynegy
Holdings, LLC (“DH”) and certain of its subsidiaries filed voluntary petitions
for relief under Chapter 11 of the U.S. Bankruptcy Code to reorganize their
financial obligations.  The Compensation and Human Resources Committee of the
Board of Directors of DI (the “Committee”) has determined that it is prudent to
provide incentive compensation to certain members of DI’s and employing
affiliates of DI’s (collectively, the “Company’s”) management to (i) incent such
individuals to remain employed with the Company during the ongoing restructuring
program, (ii) incent such individuals to assist DH to successfully emerge from
bankruptcy pursuant to a reorganization plan that is approved by the U.S.
Bankruptcy Court, and (iii) promote the long-term growth of DI.  In furtherance
of this goal, the Committee has designed the 2012 Long Term Incentive Program to
include a cash component that will be in place while DH is in bankruptcy — the
Long Term Incentive Program - Cash (the “Program”).  Your award under the
Program is documented through this letter agreement (the “Agreement”).

 

The Program provides long-term incentive compensation through an award that will
be tied to the successful emergence of DH from bankruptcy and the attainment of
certain additional performance goals.  Provided you continue to be employed with
the Company through the effective date of DH’s emergence from bankruptcy (the
“Exit Date”), you will receive an award under the Program’s terms, which are
outlined below.

 

A.            Program Award.  The Program permits a long-term incentive
compensation payment equal to a portion of your 2011 annual base salary as of
December 31, 2011 (your “Base Salary”).

 

--------------------------------------------------------------------------------


 

The Committee shall determine the value of your Program award (the “Award”)
based on (i) your individual performance during the period between the date of
this Agreement and the Exit Date, (ii) the performance of the Company’s
management team, including individuals who do not receive awards under the
Program, and (iii) any other factors that the Committee determines appropriate,
in its sole discretion, subject to the range designated on Exhibit A.  The Award
shall be made in the form of a long-term cash award, which will be determined by
the Committee no later than 15 days following the Exit Date.  Once your Award is
determined by the Committee, one-third of the Award amount shall be paid to you
no later than the next available payroll cycle following the Committee’s
determination of the Award.  Provided you remain employed with the Company
(except as otherwise provided in Paragraphs C(1)(a) and (b) below), you will be
entitled to receive an additional one-third of the Award on each of the first
and second anniversaries of the Exit Date, with payment of each such amount to
occur no later than the next available payroll cycle following each such
anniversary.

 

B.            Equity Award Offset.  Any future long-term incentive equity and/or
equity-based awards granted in the year in which the Exit Date occurs (the
“Equity Awards”), based on the Equity Award range established by the Committee,
will be offset by the amount of any Award.  For example, if the Committee
establishes a range of 100% to 200% of Base Salary for your Equity Awards, and
the Committee subsequently determines that the value of your Program Award is
150% of Base Salary, the maximum value of your Equity Awards shall be no more
than 50% of Base Salary. If DH does not emerge from bankruptcy in 2012, you will
not receive any Equity Awards for the year.

 

C.            Conditions.  The following terms and conditions apply to your
Program Award.

 

1.             You must be a full-time, active employee of the Company on the
Exit Date to receive and vest in the initial one-third portion of your Award. 
Additionally, you must be a full-time, active employee of the Company on each of
the first and second anniversaries of the Exit Date to receive and vest in the
second and third one-third portion of your Award, respectively, except that:

 

a)                                      if your employment with the Company
terminates by reason of an Involuntary Termination (as defined in the Dynegy
Inc. Executive Severance Pay Plan, as amended and restated effective January 1,
2008) after the Exit Date, then a pro-rated amount of any unvested portion of
the Award shall become vested as of the date of such termination of employment,
which amount shall be determined by multiplying the unvested portion of the
Award by a fraction, the numerator of which shall be the number of calendar days
that have elapsed between the date of your termination of employment and the
Exit Date and the denominator of which shall be 730, but in no case shall such
fraction be greater than one;

 

b)                                     if your employment with the Company
terminates by reason of an Involuntary Termination (as defined in the Dynegy
Inc. Executive Change in Control Severance Pay Plan, effective April 3, 2008
(the “CIC Plan”)) occurring (i) in connection with, but in no event earlier than
sixty (60) days prior to, a Change in Control (as defined in the CIC Plan) or
(ii) on or within two (2) years after the date upon which a Change in Control
occurs, then

 

2

--------------------------------------------------------------------------------


 

100% of the unvested Award amount shall become vested as of the date of such
termination of employment, and you shall receive payment for 100% of any unpaid
Award within thirty (30) days following that date; or

 

c)                                      if your employment with the Company
terminates by reason of death, then 100% of the unvested Award amount shall
become vested as of the date of such termination of employment, and your estate
shall receive payment for 100% of any unpaid Award within thirty (30) days
following that date.

 

2.             Each of the Award payments will be subject to all applicable tax
withholding, the payment of which will be due no later than the next available
payroll cycle following the applicable vesting date.  The Company shall be
authorized to withhold cash from any Award payment as necessary to pay such tax
withholding.

 

3.             This Agreement does not constitute a contract of employment,
either written or implied, with the Company.  Nothing contained in this
Agreement is intended to alter the “at-will” nature of your employment with the
Company or to revise the terms of any employment agreement you may have
previously executed with the Company.  Nothing in this Agreement limits your
ability to resign your employment with the Company at any time, with or without
cause or notice, or the Company’s ability to terminate your employment at any
time, with or without cause or notice.

 

4.             This Agreement contains the entire agreement of the parties with
respect to your Program on the date hereof.  By signing this Agreement, you
waive and disclaim any other term, condition, or representation, whether implied
or otherwise.  This Agreement does not, however, (i) supersede or invalidate any
existing performance agreement or employment agreement with the Company, or
(ii) limit the Company’s ability to adopt terms and conditions related to any
equity award.  This Agreement may be amended, waived, or terminated only by a
written agreement executed by you and the Chair of the Committee, provided that
any such change shall be subject to the approval of the Committee.

 

5.             This Agreement, and the Program Award, are not assignable and may
not be pledged in anticipation of payment.

 

6.             This Agreement will be governed by Texas law, and any disputes
arising from this Agreement will be subject to the exclusive jurisdiction of the
District Court of Harris County, Texas.

 

7.             In the event that you breach this Agreement, as determined at the
sole discretion of the Committee, your right to any payment hereunder shall be
relinquished, and you may be subject to further disciplinary action by the
Company in its discretion up to and including termination.  By executing this
Agreement, you agree that, in the event of a breach, you shall have no recourse,
legal or otherwise, to recover the amount of the Award from the Company in any
legal proceeding.

 

8.             Notwithstanding anything in this Agreement to the contrary, the
Company intends for payment of this Program Award to comply with the “short-term
deferral rule” under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”).

 

3

--------------------------------------------------------------------------------


 

Accordingly, assuming the conditions contained in this Agreement are satisfied,
each payment to be provided under the Program shall be paid to you as soon as
practicable following the applicable vesting date with respect to such payment,
but in no event later than March 15 of the year following the year in which such
award is no longer subject to a substantial risk of forfeiture (within the
meaning of Section 409A).

 

If you are willing to abide by the terms of this Agreement, please sign your
name and date of signing as provided below.

 

 

Sincerely,

 

 

 

Dynegy Inc.

 

 

 

 

 

Mr. Michael J. Embler

 

Chairman, Compensation and Human Resources Committee of the Board of Directors

 

cc:           Julius Cox, Vice President Human Resources

 

 

Agreed to on this          day of January, 2012, by

 

 

 

[EVP EMPLOYEE NAME]

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Award Terms

 

A.            Value of Award.  Subject to the terms outlined above, your Award
will be determined in the sole discretion of the Committee by multiplying your
Base Salary by an amount within the following range:

 

Target:  1.0

 

Minimum (85% of Target):  0.85

 

Maximum (150% of Target):  1.50

 

B.            Equity Award Offset.  As described further in Paragraph B above,
the value of the Award will offset any Equity Awards.

 

5

--------------------------------------------------------------------------------